Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive.
Applicant argues the prior art of record does not disclose “the acceleration/deceleration control unit decreases an upper limit acceleration while accelerating the moving body, while the second movement distance predicted by the movement distance prediction unit decreases”. Applicant states Schwindt merely teaches freezing or unfreezing the vehicle’s acceleration based on whether or not an object is detected in the vehicle’s path, rather than decreasing an upper limit acceleration while accelerating the moving body, while the second movement distance predicted by the movement distance prediction unit decreases.
However, Examiner respectfully disagrees. Additionally, for clarity, the proposed claim amendment, as drafted, states “when accelerating the moving body” rather than “while accelerating the moving body”. This does not change Examiner’s interpretation of the claim limitation but Examiner would like to draw Applicant’s attention to the discrepancy between the proposed claim verbiage and the argued claim verbiage for clarity and understanding in this response to arguments. Schwindt does teach “the acceleration/deceleration control unit decreases an upper limit acceleration when accelerating the moving body, while the second movement distance predicted by the movement distance prediction unit decreases” ([0021], cruise control makes it possible for the vehicle to following a preceding vehicle at a certain distance (i.e. second movement distance); [0023], if no objects are in front of the vehicle, the acceleration is unfrozen; [0036], if the acceleration is greater than a threshold, and an object is in front of the vehicle (i.e. the second distance is shorter), then the controller freezes the vehicle’s acceleration which prevents it from increasing as the vehicle approaches the object; deceleration and braking are allowed but the acceleration cannot be increased beyond the current value or the threshold value (i.e. the upper limit acceleration is restricted/lowered from being boundless)). Here, when the vehicle can be acceleration or decelerated and there are no objects in front of the vehicle, the acceleration has no limit. When the vehicle can accelerate or decelerate and an object is in front of the vehicle, causing the movement distance to be shorter, then the acceleration is frozen, or the upper limit is decreased, in order to prevent the vehicle from accelerating too much before reaching the preceding object. Thus, Schwindt teaches the acceleration/deceleration control unit decreases an upper limit acceleration when accelerating the moving body, while the second movement distance predicted by the movement distance prediction unit decreases.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (469)295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                                                                                                                                                                                                                               
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664